DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) the phrase “means” coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are: “pressure transmitting means for applying pressure”, “medical device means for wrapping around at least a portion of the patient” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant case, the corresponding structure for the “pressure transmitting means” is being interpreted as a block, any solid non-inflatable material and functional equivalents thereof and the corresponding structure for the “medical device mans for wrapping” is being interpreted as a wrap, a sleeve, vest, garment, any elastic material, a neoprene material, straps and functional equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 5-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fei Hong CN 202722580 (see English translation of CN202722580; where the Examiner notes all paragraph citations with respect to Fei Hong are referring to the paragraphs in the English translation).
Regarding claim 2, Fei Hong discloses a medical device for mitigating pocket bleeding and hematoma formation in the patient (Para [0010]-[0013], [0021], [0028] of English translation; where the device compresses an incision to stop bleeding and is therefore capable of mitigating pocket bleeding and hematoma formation in a patient), the medical device comprising: a pliable wrap sized to wrap around at least a portion of a torso of a patient, the wrap being configured to form a loop when wrapped around the patient (Ref 4, 5; where Ref 4, 5 and straps Ref 6 are placed around a patient’s chest/torso and secured and therefore the wrap is capable of forming a loop when wrapped around a patient); a block of non-inflatable solid material configured to couple with the wrap (Para [0013], [0021], [0028]-[0030] of English translation; where the sandbag is a non-inflatable solid material; where the block (i.e. sandbag) is coupled with the wrap Ref 4, 5 by the pocket Ref 3) and positioned between the wrap and a localized area of the patient during use (Para [0013], [0021], [0028]-[0030] of English translation; where the sandbag is in the pocket Ref 3 on the surgical side of the wrap; where Ref 4 shows the front piece and therefore the pocket on the surgical side of the wrap would be the inside portion of the wrap, allowing the block within the pocket to be positioned between the front piece of the wrap Ref 4/piece of pocket Ref 3 and localized area of the patient during use (i.e. the incision)), the wrap configured to transfer a force to the block toward the localized area of the patient when wrapped around the patient to apply pressure to the localized area of the patient, the force being a function of the pliability of the wrap (Ref 4, 5, 6, 3; Para [0013], [0021], [0028] of the English translation; where the wrap Ref 4, 5 is wrapped around a patient and straps Ref 6 are used to connect the wrap around the body and therefore transfer force to the block (i.e. the sandbags) to the 
Regarding claim 3, Fei Hong discloses that the wrap comprises an elastic material (Para [0028] of the English translation; where the broadest reasonable interpretation of elastic is any fabric that can be stretched and returned shape; where the wrap is able to wrap around a patient and can comprise a cotton material, which is capable of some stretching and returning to its shape and therefore the wrap is being interpreted as comprising an elastic material).  
Regarding claim 5, Fei Hong discloses that the wrap includes straps to adjust the pressure applied to the localized area by the block (Ref 6, 7, 2; Para [0014]-[0016], [0028] of the English translation; where the wrap includes straps to tighten to fit around a patient and therefore are capable of adjusting the pressure applied to the localized area).  
Regarding claim 6, Fei Hong discloses that the localized area is on the patient's chest, and the wrap is a vest configured to hold the block against the localized area (Para [0011], [0014]-[0016], [0028] of the English translation; Figures 1-2; where the wrap can be worn over the chest, shoulder and arm and is therefore being interpreted as a vest).  
Regarding claim 7, Fei Hong discloses that the wrap (Ref 4, 5) includes a pouch (Ref 3), the block being secured to the wrap within pouch (Ref 3; Para [0013], [0021], [0028]-[0030] of the English translation; where the sandbag within Ref 3 is being interpreted as the block that is secured to the warp within the pouch).  
Regarding claim 10, Fei Hong discloses an apparatus for applying pressure to a localized area of a patient's body (Para [0010]-[0013], [0021], [0028] of English translation; where the device compresses an incision to stop bleeding and is therefore applying pressure to a localized area of a patient’s body), the apparatus comprising: a pressure transmitting means for applying pressure to the patient's localized area (Par [0013], [0021], [0028]-[0030] of the English translation; where as stated above a “pressure transmitting means for applying pressure” is interpreted under 35 U.S.C. 112(f), the sandbag of Fei Hong is a block of solid non-inflatable material and therefore meets the corresponding structure as described in the 35 U.S.C. 112(f) interpretation above); and a medical device means for wrapping around at least a portion of the patient (Ref 4, 5, 6, 7, 2; Para [0014]-[0016], [0028] of the English translation; where as stated above a “medical device means for wrapping” is interpreted under 35 U.S.C. 112(f), the means for wrapping of Fei Hong is a wrap/straps Ref 4, 5, 6, 7, 2 and therefore meets the corresponding structure as described in the 35 U.S.C. 112(f) interpretation above), the pressure transmitting means positioned between the medical device means and the patient's localized area (Para [0013], [0021], [0028]-[0030] of English translation; where the pressure transmitting means (i.e. sandbag) is in the pocket Ref 3 on the surgical side of the medical device means (i.e. the wrap); where Ref 4 shows the front piece and therefore the pocket on the surgical side of the medical .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei Hong CN 202722580 (see English translation of CN202722580) as applied to claims 2 and 10 above, and further in view of Altobelli (US 2012/023578)
Regarding claims 4 and 11, Fei Hong discloses all of the claimed limitations above but fails to disclose that the wrap/medical device means comprises neoprene.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the wrap/medical device means of Fei Hong to comprise Neoprene as suggested by Altobelli since such a modification uses a well-known material that is known to provide strength, flexibility with more modest elasticity (para [0028 of Altobelli).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei Hong CN 202722580 (see English translation of CN202722580) as applied to claims 2 and 7  above, and further in view of Gerhard (US 5,843,008)
Regarding claims 8, Fei Hong discloses all of the claimed limitations above including a pouch to mitigate motion of the block relative to the wrap, where Fei Hong mentions that the sandbag pocket fixes the sandbag so they do not easily shift/slip (Ref 3, Para [0013], [0021], [0028]-[0030], English translation) but fails to provide details with respect to the block and the pouch, including that the pouch can be sealable or that the block can have a wedge shape. 
However, Gerhard in the same field of art, namely pressure applying wrap devices, teaches that it is well known for a wrap (Ref 6; Figure 9) to include a pouch (Ref 21; Figure 9) to mitigate motion of a block (Ref 15, 16, 17; Figure 8-9; C9, L32-45) relative to a wrap (Ref 6); where the pouch is sealable so that, when the pouch is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pouch of the wrap of Fei Hong to be sealable as suggested by Gerhard since such a modification allows the block to be retained in the wrap therefore mitigating motion of the block and allowing the compressive force applied by the block to remain consistent.
Regarding claims 9, Fei Hong discloses all of the claimed limitations above including a pouch to mitigate motion of the block relative to the wrap, where Fei Hong mentions that the sandbag pocket fixes the sandbag so they do not easily shift/slip (Ref 3, Para [0013], [0021], [0028]-[0030], English translation) but fails to provide details with respect to the block and the pouch, including that the block can have a wedge shape. 
However, Gerhard in the same field of art, namely pressure applying wrap devices, teaches that it is well known for a wrap (Ref 6; Figure 9) to include a pouch (Ref 21; Figure 9) to mitigate motion of a block (Ref 15, 16, 17; Figure 8-9; C9, L32-45) relative to a wrap (Ref 6); where Gerhard additionally teaches that it is well known for a block to have any size or shape to adjust the fit and increase/decrease the compressive force applied to a patient using a different size/shaped block, where one such shape can be a wedge shape with a narrow face positioned to face the patient when the medical device is worn by the patient  (Figure 6B, 6C,  8-9; Ref 15, 16, 17, C8, L5-24; C8, L65-C9, L45).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the block of Fei Hong to have a wedge . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rosenbaum (US 2008/0319473) could similarly be used to reject the claims above, especially claim 10 since Rosenbaum discloses an apparatus for applying pressure (Abstract), a pressure transmitting means (Ref 115, Fig 5-8), medical device means for wrapping around a patient (Ref 110, 130; fig 5-8)
Gerhard (US 5,843,008) could similarly be used to reject the claims above, especially claim 10 since Gerhard discloses an apparatus for applying pressure (C7, L5-50, C9, L30-50; Figure 9; Ref 10), a pressure transmitting means (Cushion C9, L5-30), medical device means for wrapping around a patient (Wrap Ref 6, Figure 9); where Gerhard additionally discloses claimed pouches Ref 21, a neoprene material C7, L30-45.
Altobelli (US 2012/023578) used in the rejections above could additionally be used to reject claims 8 and 9 similar to the rejections above, where Figure 4 shows block/wedge Ref 32 within sealed pouch Ref 34.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 9-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/           Examiner, Art Unit 3771      

/DARWIN P EREZO/           Supervisory Patent Examiner, Art Unit 3771